      Case 1:20-cr-00070-LJV-MJR Document 14 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 UNITED STATES OF AMERICA,

        v.                                               20-CR-70-LJV- MJR
                                                         DECISION & ORDER
 JUAN CASARUBIAS-GARCIA,

            Defendant.
___________________________________


       1. On September 16, 2020, the defendant Juan Casarubias-Garcia, pleaded

guilty to Count 1 of the indictment charging a violation of Title 8, United States Code,

Section sections 1326(a) and 1326(b)(1) (re-entry of a previously removed alien after a

conviction of a felony). Docket Item 10.

       2.     On September 16, 2020, the Honorable Michael J. Roemer, United States

Magistrate Judge, filed a Report & Recommendation recommending that the

defendant’s plea of guilty be accepted and that the defendant be adjudged guilty.

Docket Item 12.

       3. This Court has not received objections to the Report & Recommendation in

accordance with Title 28, United States Code, Section 636(b)(1), and Rule 59(b) of the

Federal Rules of Criminal Procedure, and the time to object now has expired.

       4. This Court has carefully reviewed de novo Judge Roemer’s

Report & Recommendation (docket item 12), the plea agreement (docket item 10), the

indictment (docket item 2), a transcript of the digital FTR recording of the plea

proceeding (docket item 13), and the applicable law. This Court finds no legal or factual

error in Judge Roemer’s Report & Recommendation and therefore adopts Judge
      Case 1:20-cr-00070-LJV-MJR Document 14 Filed 11/23/20 Page 2 of 2




Roemer’s recommendation that the defendant’s plea of guilty be accepted and that the

defendant be adjudged guilty of Count 1 of the indictment.

         IT IS HEREBY ORDERED that this Court adopts Judge Roemer’s September 16,

2020 Report & Recommendation, Docket Item 12, in its entirety, including the

authorities cited and the reasons given therein, and it is further

         ORDERED that the Court accepts the defendant’s plea of guilty and defers

acceptance of the plea agreement pursuant to Sentencing Guidelines Section 6B1.1(c),

and the defendant, Juan Casarubias-Garcia, is now adjudged guilty under Title 8,

United States Code, sections 1326(a) and 1326(b)(1).



         SO ORDERED.

Dated:         November 23, 2020
               Buffalo, New York



                                               s/Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             2
